 

Exhibit 10.4

AMENDMENT NO. 2

to

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
January 6, 2015, by and between CTI BioPharma Corp., a Washington corporation
(the “Company”), and James A. Bianco (the “Executive”).

WHEREAS, the Executive is currently employed by the Company pursuant to that
certain Employment Agreement, effective as of January 1, 2011 and subsequently
amended as of March 21, 2013 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement,
as provided herein.

NOW, THEREFORE, the parties agree as follows:

1.      The last sentence of Section 4(a) of the Employment Agreement is hereby
amended and restated to read in its entirety as follows:

“In addition, the Company shall reimburse Executive for his retainer fees for
direct primary care physician services each year, subject to a maximum cap on
such reimbursements of Thirty Thousand Dollars ($30,000) for each year.”

2.       Section 4(f) of the Employment Agreement is hereby amended and restated
to read in its entirety as follows:

“(f) Medical License Fees. The Company shall promptly reimburse Executive for
all reasonable and necessary costs and expenses incurred by Executive to
maintain Executive’s medical license (Executive shall not be entitled to any tax
gross-up for this benefit).”

3.       The last sentence of Section 7(a) of the Employment Agreement is hereby
amended and restated to read in its entirety as follows:

“In the event of a termination of your employment or a change in control of the
Company, your awards granted under the Company’s 2007 Equity Incentive Plan, as
amended from time to time (or any successor equity plan of the Company), that
are subject to performance-based vesting requirements will be governed by the
applicable award agreements, and nothing in this Section 7 or Section 8 shall
apply as to such awards.

4.       Sections 7(b) and (c) of the Employment Agreement are hereby amended
and restated to read in their entirety as follows:

“(b) Involuntary Termination. If Executive’s employment is terminated by the
Company without Cause (as defined herein) or if Executive resigns from
Executive’s employment for Good Reason (as defined herein) (for purposes of
clarity, a termination without Cause or for Good Reason does not include a
termination that occurs as a result of Executive’s death or disability), and
provided that such termination constitutes a “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h) (“Separation”) and Executive
signs and does not revoke a general release of all claims in the form prescribed
by the Company (a “Release”) and such Release becomes effective within
fifty-five (55) days of Executive’s Separation (the “Deadline”), then, subject
to Section 7(f) below and in addition to the Accrued Obligations, Executive
shall receive: (i) two (2) years of Base Salary, which shall be paid in
twenty-four (24) equal monthly installments, commencing on the Company’s first
normal payroll date that occurs on or after the Deadline (and in all events
within sixty (60) days after the Separation); (ii) any unvested portion of any
options, restricted stock or other equity or equity-based awards granted by the
Company to the Executive under any stock option and stock incentive plans of the
Company or otherwise will, to the extent outstanding immediately prior to such
termination of employment, immediately vest and become exercisable (and, in the
case of options or similar rights, such rights will remain exercisable for a
period of not less than two (2) years following the date of Executive’s
Separation (except with respect to any options granted pursuant to a plan
intended to qualify under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”)), subject to the terms of the applicable plan and award
agreement regarding the maximum term of the award and the Company’s ability to
terminate or settle the award in connection with a change in control or similar
event as prescribed in the applicable plan or award agreement); (iii) the
Company shall reimburse Executive for monthly premiums paid to continue
Executive’s (and, if applicable, Executive’s eligible spouse and dependents)
Company health insurance under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) for two (2) years from the date that Executive (and, if
applicable, Executive’s eligible spouse and dependents) lose health care
coverage as an employee under the Company’s health plans until the earlier of:
(1) a date two (2) years after the date health care coverage is lost as an
employee; or (2) a date on which the Executive is covered under the medical plan
of another employer, which does not exclude pre-existing conditions; and (iv)
the Company shall continue to pay premiums to maintain any life insurance for
Executive, existing and paid for by the Company as of the date of Executive’s
Separation, for two (2) years following Executive’s Separation, which payments
shall be made on each regularly scheduled due date for such payments beginning
with the first regularly scheduled due date that occurs on or after the Deadline
(with any payments due prior to such time being made on such date).

 

--------------------------------------------------------------------------------

 

(c) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily (other than for Good Reason by Executive) or
for Cause by the Company or due to Executive’s death or disability, then (i) all
vesting of then outstanding and unvested options, restricted stock or other
equity or equity-based awards granted by the Company to the Executive under any
stock option and stock incentive plans of the Company or otherwise will
terminate immediately; (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to the Accrued
Obligations), and (iii) Executive will only be eligible for severance benefits
in accordance with the Company’s established policies as then in effect.”

5.       Section 8 of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:

“8. Change of Control Benefits. In the event of a Change of Control during
Executive’s employment, any unvested portion of any options, restricted stock or
other equity or equity-based awards granted by the Company to the Executive
under any stock option and stock incentive plans of the Company or otherwise, to
the extent outstanding immediately prior to the Change in Control, will have
such vesting accelerated so as to become 100% vested upon (or, to the extent
necessary to give effect to such acceleration, immediately prior to) such Change
in Control (and, in the case of options or similar rights, such rights will
remain exercisable for a period of not less than two (2) years following the
date of Executive’s Separation (except with respect to any options granted
pursuant to a plan intended to qualify under Section 423 of the Code), subject
to the terms of the applicable plan and award agreement regarding the maximum
term of the award and the Company’s ability to terminate or settle the award in
connection with a change in control or similar event as prescribed in the
applicable plan or award agreement). Any options, restricted stock or other
equity or equity-based awards granted by the Company to the Executive under any
stock option and stock incentive plans of the Company or otherwise after the
Change of Control will be subject to the terms, definitions and provisions of
the applicable plan and award agreements.”

6.       Section 17 of the Employment Agreement is hereby amended and restated
to read in its entirety as follows:

“17. Integration. This Agreement, together with the Confidential Information
Agreement, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto; provided,
however, that any such subsequent agreement that would contract Executive’s
rights under this Agreement must expressly refer to this Agreement in order for
it to waive, alter or modify (in whole or in part) Executive’s rights under this
Agreement.”

7.       Except as expressly modified herein, the Employment Agreement shall
remain in full force and effect in accordance with its original terms.

8.       Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Employment Agreement.

9.       This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Remainder of page intentionally left blank]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

CTI BioPharma Corp.

 

By:

 

/s/ Louis A. Bianco

 

 

Louis A. Bianco

 

 

Executive Vice President, Finance and

 

 

Administration

 

EXECUTIVE

 

/s/ James Bianco

James A. Bianco, M.D.

 

3